Citation Nr: 0213501	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  97-33 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder.

2.  Entitlement to an initial disability evaluation higher 
than 10 percent for irritable bowl syndrome.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  He is a World War II combat veteran who 
received the Combat Infantryman Badge for service in 
campaigns in Southern France, Normandy, and Northern France.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for post-
traumatic stress disorder, and from an April 2002 Decision 
Review Officer decision of the same RO which granted service 
connection for irritable bowl syndrome, assigning a 10 
percent initial disability evaluation thereto.

The issue of entitlement to service connection for post-
traumatic stress disorder was before the Board in January 
2000, but was remanded in order to determine if the veteran 
wanted a personal hearing.  In April 2000, the veteran 
withdrew his request for a personal hearing.  He subsequently 
requested that his claim not be limited to post-traumatic 
stress disorder as he had presented evidence of an acquired 
psychiatric disorder related to his military service and 
should not be required to understand his exact diagnosis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Service connection for a psychoneurosis was denied in a 
June 8, 1946 rating decision.  The veteran was notified of 
this decision and of his appellate rights, but did not appeal 
the denial.


3.  The evidence submitted since the June 8, 1946 rating 
decision denying service connection for a psychoneurosis 
bears directly or substantially upon the issue at hand, is 
not duplicative and/or cumulative, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for entitlement to service connection for an 
acquired psychiatric disorder.

4.  The veteran has an anxiety disorder associated with his 
military experiences which does not meet the criteria of a 
post-traumatic stress disorder.

5.  The veteran has a history of frequent episodes of bowel 
disturbances with intermittent abdominal distress.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for a psychoneurosis in June 1946 is new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

2.  The decision of the RO in June 1946 denying the veteran's 
claim of entitlement to service connection for a 
psychoneurosis is reopened.  38 U.S.C.A. §§ 1110, 7105 (West 
1991 & Supp. 2001).

3.  An anxiety disorder was incurred as a result of active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

4.  The criteria for an initial disability evaluation higher 
than 10 percent for irritable bowel syndrome have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 
4.114, Diagnostic Code 7319 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the evidence needed 
to substantiate both claims on appeal as well as what 
evidence he was responsible for obtaining; he was also 
informed of the efforts made by VA to obtain evidence.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him a 
number of physical examinations.  It appears that all known 
and available medical records relevant to the issues on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the Board notes that the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claims.  The veteran was afforded the 
opportunity to testify before an RO hearing officer and/or a 
member of the Board, but declined to do so.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  

Service Connection for an
Acquired Psychiatric Disorder

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

In June 1946, the RO denied service connection for a 
psychoneurosis, finding that there was no evidence of such a 
disorder having its origin in service.  The veteran was 
notified of the decision and of his appellate rights, but did 
not appeal the denial.  As such, the RO decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In August 1995, the veteran requested service connection for 
a psychiatric disorder, noting that he had been diagnosed as 
having anxiety shortly after service.  It was also reported 
at that time that the veteran had participated in combat 
during World War II and might have some form of, "shell 
shock."  The RO implicitly reopened the veteran's previously 
denied claim for entitlement to service connection for a 
psychiatric disorder by reviewing the claim on the merits.  
The Board, however, is required to address the issue of 
reopening despite the RO's denial of service connection on 
the merits.  See Barnett v. Brown, 83 F.3d 1380 (1996). 

Notwithstanding the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

With these considerations, the Board reviewed all of the 
evidence submitted by the veteran or otherwise associated 
with the claims folder since the last final decision in June 
1946.  

The evidence of record reveals that the veteran participated 
in combat during World War II, earning the Combat 
Infantryman Badge for service during campaigns in France.  
He has been treated over the years since his discharge from 
service in 1945 for abdominal distress thought to be related 
to an anxiety reaction.  In was reported by his treating 
physician in February 1985, that medication had been 
prescribed for an anxiety reaction as early as November 
1962.

The veteran underwent VA examination in April 1996, and was 
determined to have a stress-related physiological response 
affecting his gastrointestinal tract dysfunction.  He related 
that his thoughts of military experiences increased after he 
retired as he had more free time.  The examiner focused on 
evaluating the veteran specifically for post-traumatic stress 
disorder and opined that the veteran did not come close to 
meeting the criteria for such a diagnosis.  He also opined 
that the veteran did not meet the current criteria for an 
anxiety disorder.

The veteran's treating physician opined in June 1998 that the 
veteran experienced stress as a result of his military 
service and that she believed this stress precipitated the 
veteran's abdominal distress which she diagnosed as irritable 
bowel syndrome.  She noted in April 2000 that her opinion 
remained the same and that the physiologic response diagnosed 
in the April 1996 VA examination was irritable bowel syndrome 
and hyperacidity.

In July 2000, the veteran underwent another VA psychiatric 
examination.  He related having thoughts of military 
experiences and difficulty sleeping.  The veteran stated that 
he had been treated with medication to help him sleep.  He 
reported having intrusive thoughts of service about two or 
three times per day, noting that not all of these thoughts 
were bad.  The examiner diagnosed a mild anxiety disorder and 
opined that the anxiety disorder was associated with military 
experiences.  The examiner further opined that the veteran 
did not meet the criteria for a diagnosis of post-traumatic 
stress disorder.

Treatment records through March 2002 show that the veteran 
continues to be prescribed medication to assist with anxiety 
and sleep difficulties.  The veteran has been assessed as 
having both an anxiety disorder and depression.  There is no 
diagnosis of post-traumatic stress disorder.

Following a complete review of the record as outlined above, 
the Board finds that the evidence submitted since the RO's 
June 1946 decision is both new and material.  Specifically, 
the medical evidence shows that the veteran's currently 
diagnosed anxiety disorder is a result of military 
experiences.  This evidence was not before the RO in June 
1946 and it bears directly and substantially upon the issue 
on appeal.  Therefore, the June 1946 RO decision is reopened.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as set forth above, the Board finds that 
the record presents an approximate balance of positive and 
negative evidence which must be resolved in favor of the 
veteran.  Specifically, although the veteran did not meet the 
criteria for a diagnosis of an anxiety disorder in 1996, he 
is currently diagnosed with an anxiety disorder which has 
been medically determined to be associated with military 
experiences.  Furthermore, the veteran is currently treated 
for an anxiety disorder.  Consequently, the Board hereby 
grants service connection for an anxiety disorder.  Service 
connection cannot be granted for post-traumatic stress 
disorder because there is no diagnosis of that disorder.  
This decision, however, is a full grant of the benefits 
sought by the veteran as he specifically requested that his 
claim not be limited to an evaluation of eligibility for 
service connection for post-traumatic stress disorder because 
he recognized that that was not the appropriate diagnosis for 
his acquired psychiatric disorder.  Therefore, the veteran's 
appeal in this respect is granted.

Higher Initial Evaluation for
Irritable Bowel Syndrome

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's irritable bowel syndrome has been evaluated 
using the criteria of 38 C.F.R. Section 4.114, Diagnostic 
Code 7319.  Under this diagnostic code, a 30 percent 
evaluation is assigned for severe impairment evidenced by 
diarrhea or alternating diarrhea and constipation with more 
or less constant abdominal distress; a 10 percent evaluation 
is assigned for moderate impairment evidenced by frequent 
episodes of bowel disturbances with abdominal distress; and, 
a noncompensable evaluation is assigned when there is mild 
impairment evidenced by disturbances in bowel function with 
occasional episodes of abdominal distress.

The evidence of record shows that the veteran has a history 
of intermittent abdominal distress, nausea, and loose stools.  
He has been treated for a variety of gastrointestinal 
disorders and it is the opinion of his treating physician 
that the symptoms of his irritable bowel syndrome are brought 
on with stress.  As such, the crux of the veteran's argument 
for a higher evaluation for irritable bowel syndrome is that 
his psychological complaints should be evaluated in addition 
to his physical complaints.  The veteran argued, 
alternatively, that his anxiety disorder be recognized as a 
separate service-connected disability.

As discussed above, service connection is granted for an 
anxiety disorder.  Accordingly, that disability shall be 
given a separate rating.  To rate the veteran's anxiety in 
conjunction with his irritable bowel syndrome would be 
inappropriate because the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  Consequently, the Board will 
only discuss the veteran's physical symptomatology in 
conjunction with his claim for a higher initial evaluation 
for irritable bowel syndrome.

Treatment records show that the veteran has complained of 
loose stools, but has not related any history of continuing 
diarrhea and/or alternating diarrhea and constipation.  He 
has described his abdominal pain and cramping as periodic 
with pain ranging from a four to an eight on a scale of one 
to ten, with ten being the worst.  The veteran further 
described most of his days in the four range with two or 
three flare-ups per months when non-compliant with medication 
and/or as a result of certain strenuous activities.  The 
veteran relates being able to control his symptoms fairly 
well through diet and limitation of strenuous activities.

Given the evidence as outlined above, the Board finds that 
the veteran has moderate impairment due to irritable bowel 
syndrome evidenced by his intermittent bowel disturbances and 
abdominal distress.  Thus, the assignment of a 10 percent 
initial evaluation is appropriate.  The Board finds that the 
criteria for a 30 percent evaluation have not been met at any 
time as there is no evidence of more or less constant 
abdominal stress, diarrhea on a regular basis, or alternating 
diarrhea and constipation.  Accordingly, there is no evidence 
to support the assignment of staged ratings with respect to 
irritable bowel syndrome and the veteran's appeal in this 
regard is denied.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his service-connected impairment has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. Section 
3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.

Service connection for an anxiety disorder is granted.

An initial disability evaluation higher than 10 percent for 
irritable bowel syndrome is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

